PER CURIAM:
Adonica Q. Hull appeals the district court’s order dismissing as untimely filed her employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hull v. Baltimore City Cmty. Coll., No. 1:06-ev-01439-WDQ (D.Md. July 5, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.